474 F.2d 1400
UNITED STATES of America, Appellee,v.John Francis HOLLY, Appellant.
No. 71-1870.
United States Court of Appeals,Fourth Circuit.
Submitted Feb. 23, 1973.Decided April 9, 1973.

Norman N. Yankellow, Baltimore, Md., on brief for appellant.
Stephen H. Sachs, U. S. Atty., and Francis S. Brocato, Asst. U. S. Atty., on brief for appellee.
Before BOREMAN, Senior Circuit Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This appeal comes before us on a motion by the Government to dismiss or, in the alternative, for summary affirmance.


2
Upon consideration of the record and the brief filed by the appellant we find no error sufficient to warrant or command reversal.  Therefore, we dispense with oral argument and grant the motion of the Government to dismiss the appeal.